Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 has been considered by the examiner.

Claim Status
Claims 1, 2, 4, 6, 14, 18, 19, and 23-25 are pending. The rejections set for in the Final Action of 04/23/2022 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the reason for this allowance is because the data presented in the Declaration of Dr. Michael A. Zeligs, submitted March 17, 2022, and April 11, 2022 shows the unexpected results achieved with the instantly claimed method. For example, paragraph 6 of the Declaration states that the results presented in Example 12 of the instant application are unexpected in view of the cited art. Example 12 was a translational animal model study of the efficacy of DIM to reduce neutrophils and NETs in arterial thrombosis. This study used a clinically relevant model of progressive carotid artery thrombosis. The results show statistically significant reduction in leukocytes, neutrophils and NETs by oral or IV administration of DIM (see Tables 4 and 5 of the instant application). Furthermore, the results show statistically significant reduction of fibrin content of carotid artery thrombosis by oral administration of DIM and in all DIM-treated animals (see Table 3 of the instant application). A reduction in fibrin content of thromboses is considered central to reducing resistance to the activity of currently administered tPA in AIS (See Table 3 and paragraph [0310] of the instant application). These results are unexpected and provides a novel clinically relevant addition to current therapy for AIS.
The Declaration also provides results for the use of oral and parenteral DIM formulations in a clinically predictive model of AIS treatment. This study was described in detail in Example 13 of the instant application as filed. The Declaration provides results of this study. As stated in paragraph 22 of the Declaration, following pMCAO thrombotic stroke and hypoxia in the Vehicle Control group animals, an averaged reduction in Cumulative Total score to 12.8 (-11.2) was found (most severe defect). Following the same induced stroke and hypoxia in in the BR9001group, the score was reduced less to 15.25 (-8.75). Following the same induced stroke and hypoxia in in the parenteral BR4044 group, the outcome score was reduced the least to 16.5 (-7.5) (least severe defect). The Declaration further states at paragraph 25, that the improved functional outcome following DIM treatment, indicated by higher Neurobehavioral Scores after pMCAO with added hypoxia, indicates an unexpected therapeutic benefit from DIM administration. The activity of DIM, following an AIS related stroke in animals, without 16 
U.S. Application No.: 17/303,353Responsereducing the volume of the stroke core, indicates surprising and unexpected protection of brain function that is clinically relevant. See, paragraph 28 of the Declaration. Therefore, in view of the unexpected results presented in the instant application and the Declaration, the instant claims are novel and nonobvious. Amendment after Final
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 6, 14, 18, 19, and 23-25 are allowed.






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628